Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This office action is in response to the application filed on 06/30/2020.  
The drawings filed on 06/30/2020 are objected.
Claims 1-12 are pending and have been examined.
Drawings
The drawings are objected to under 37 CFR 1.83(a), because the output unit in the
 disclosure and the claims are not indicated with a specific identifier (such as a number, latter or word/phrase).  One of ordinary skill in the art should be able to look at a drawing and grasp a general understanding of the circuitry without having to refer to the details of the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown unambiguously in the drawing. MPEP § 608.02(d).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objection
Claim 12 is objected to because of the following informalities:  It appears that “according to claim 4 and the electric tool” should be “according to claim 4”.  Appropriate correction is required.
Claim Rejections - 35 USC §112

The following is a   quotation of 35 U.S.C. 112(b):

(b) CONCLUSION. -The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5, and 7-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre- AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In re to claims 1-3, 5, and 7-12, claims 1-3, 5 and 7-12 recite "output unit", there is no clear indication or reference to the limitation in the disclosure.  Neither the specification nor the drawings refer any element as the “output unit”.  For examination purpose, the limitation “output unit” will be interpreted to mean as the block 51 on figures 4, 6 and 8 and the block 52 on figures 5, 7 and 9.
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the 
basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8 and 11 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being 
anticipated by Suzuki (U.S. 2013/0062955 A1).

In re to claim 1, Suzuki disclose a power supply device (i.e. fig. 4, see pr. [0046]), comprising: a secondary battery (i.e. the battery pack 10); an output unit (i.e. 100) connected to an electric tool (i.e. 52) and supplying power of the secondary battery to the electric tool (i.e. 52); a first interruption part capable of interrupting a current path connecting the secondary battery and the output unit (i.e. the cut-off switch 132 is turned ON and OFF to control power supply to the electric tool 52, see par. [0061]); and an identification unit for identifying a type of the electric tool connected to the output unit (i.e. the alarm terminal 78 receives signal from the adapter 100, fig. 4), wherein the first interruption part switches (i.e. switch) between whether or not to interrupt the current path according to an identification result of the identification unit without depending on control of a control unit (i.e. the electric power tool 52 is turned on/off based on the alarm signal fed to switch 68, see pr. [0049]) .
In re to claims 2 & 3, Suzuki disclose the power supply device (i.e. fig. 4, see pr. [0046]) according to claim 1, wherein the identification unit (i.e. 78, fig. 4) has a power-supply-side communication terminal whose voltage changes according to the type of the electric tool (i.e. 52) connected to the output unit (i.e. 52), and the first interruption part switches (i.e. 68) between whether or not to interrupt the current path according to the voltage of the power-supply-side communication terminal (i.e. See pr. [0048]); wherein the identification unit (i.e. 78) has a power supply unit outputting a constant voltage by power supply from the secondary battery (i.e. 10), and the power-supply-side communication terminal is capable of supplying power by the power supply unit, and the voltage changes according to the type of the electric tool (i.e. see prs. [0049 and 0053]).-4-Customer No.: 31561 Docket No.: 097943-CN-1102-PCT Application No.: TBA connected to the output unit.  
In re to claim 4, Suzuki disclose the power supply device (i.e. fig. 4, see pr. [0046]) according to claim 3, wherein the power-supply-side communication terminal comprises a first power-supply-side communication terminal (i.e. 32)) electrically connected to the power supply unit and a second power-supply-side communication terminal (i.e. 34) electrically connected to the first interruption part (i.e. upper switch 132), and the first interruption part switches (i.e. first or top switch 132, fig. 4) between whether or not to interrupt the current path according to a voltage of the second power-supply-side communication terminal (i.e. see pr. [0061]).  
In re to claim 5, Suzuki disclose the power supply device (i.e. fig. 4, see pr. [0046]) according claim 1, comprising: a second interruption part (i.e. the lower or second switch 132) capable of interrupting a current path connecting the secondary battery (i.e. 10) and the output unit (i.e. 60); and a control unit controlling the second interruption part (i.e. see pr. [0061]).  , wherein the control unit switches between whether or not to make the second interruption part interrupt the current path according to the identification result of the identification unit (i.e. see pr. [0061]).  .  
In re to claim 6, Suzuki disclose the power supply device (i.e. fig. 4, see pr. [0046]) according to claim 5, wherein the first interruption part comprises a first switching element (i.e. upper switch 132), the second interruption part comprises a second switching element (i.e. lower switch 132), and the first switching element and the second switching element are arranged in series in the current path (i.e. the upper and lower switches 132 are connected in series, see fig. 4).  
In re to claim 7, Suzuki disclose the power supply device (i.e. fig. 4, see pr. [0046]) according to claim 6, wherein the first switching element is arranged closer to the output unit side than the second -5-Docket No.: 097943-CN-1102-PCT Application No.: TBA switching element (i.e. the upper switch is closer to the upper power line bus, see fig. 4).  
In re to claim 8, Suzuki disclose the power supply device (i.e. fig. 4, see pr. [0046]) according claim 5, comprising a detection unit for detecting a voltage of the output unit (i.e. see pr. [0009]), wherein the control unit (i.e. 150, fig. 4)  transmits a stop signal to the electric tool connected to the output unit if the voltage detected by the detection unit is equal to or higher than a specified value when the current path is interrupted by the second interruption part (i.e. see pr. [0075]).  
In re to claim 11, Suzuki disclose the power supply device (i.e. fig. 4, see pr. [0046]) according claim 1, wherein the first interruption part (i.e. the upper switch 132) is housed in an adapter (i.e. 100) which is separate from a body housing the secondary battery (i.e. 10) and has the output unit (i.e. 172 and 174, see fig. 4).  
In re to claim 12, Suzuki disclose a system (i.e. fig. 4, see pr. [0046]) comprising a power supply device (i.e. 10 & 100 , see fig. 4) and an electric tool (i.e. 52), comprising the power supply device (i.e. fig. 4, see pr. [0046]) according to claim 4 and the electric tool (i.e. 52), wherein the electric tool comprises: an input unit (i.e. 72 and 74) connected to the output unit (i.e. 172 and 174) of the power supply device (i.e. 10 and 100); a drive source (i.e. 60) driven by power supplied to the input unit (i.e. from 172 and 174); a first tool side communication terminal connected to the first power-supply-side communication terminal of the power supply device; and a second tool side communication terminal connected to the second power- supply-side communication terminal of the power supply device, wherein the first tool side communication terminal and the second tool side communication terminal are electrically short-circuited to each other.
Allowable Subject Matter
Claims 9, 10 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter:
In re to claim 9, None of the cited prior art alone or in combination disclose or teach the claimed inventions in which “the first interruption part switches between whether or not to interrupt the current path according to the rated input voltage of the electric tool connected to the output unit without depending on the control of the control unit”.  
In re to claim 12, None of the cited prior art alone or in combination disclose or teach the claimed inventions in which “a first tool side communication terminal connected to the first power-supply-side communication terminal of the power supply device; and a second tool side communication terminal connected to the second power- supply-side communication terminal of the power supply device, wherein the first tool side communication terminal and the second tool side communication terminal are electrically short-circuited to each other”.  

The art of record does not disclose the above limitations, nor would it be obvious to modify the art of record so as to include either of the above limitations.
In re to claim 10, claim 10 depend from claim 9, thus is also objected for the same reasons provided above.     
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the 
claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEMANE MEHARI whose telephone number is (571)270-7603.  The examiner can normally be reached on M-F 9AM TO 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on (571) 270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YEMANE MEHARI/Primary Examiner, Art Unit 2839